                                                                  Case 20-30094       Doc 32     Filed 10/06/20 Entered 10/06/20 15:24:03            Desc Main
                                                                                                   Document     Page 1 of 1

                                          Dated: 10/6/2020
                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                                       FOR THE DISTRICT OF MASSACHUSETTS
                                                                                                WESTERN DIVISION


                                                              In re:                                                       Chapter 7
GRANTED. NO OBJECTIONS HAVE BEEN FILED.




                                                                                                                           Case No.: 20-30094-EDK
                                                              SVETLANA K. SHEVCHUK

                                                                                      Debtor



                                                                                     MOTION FOR AUTHORITY TO COMPROMISE


                                                                     Now comes Gary M. Weiner, Esq., the duly appointed Chapter 7 Trustee (the “Trustee”)
                                                             for the Estate of Svetlana K. Shevchuk (the “Debtor”), by and through his counsel, Weiner Law
                                                             Firm, P.C., and hereby moves, pursuant to Bankruptcy Rule 9019 (a) and MLBR 9019-1 (c), for
                                                             authority to compromise and release claims of the bankruptcy estate, concerning a certain asset
                                                             of the Debtor, namely her interest in real property located at 15 Grant Street, Westfield, MA
                                                             01085, upon payment of $20,000.00 to the estate. In support of this Motion, the Trustee
                                                             respectfully states as follows:


                                                             1.        On February 10, 2020, the Debtor filed a voluntary petition for relief under Chapter 7 of
                                                                       the United States Bankruptcy Code (the “Code”).


                                                             2.        On February 11, 2020, the Plaintiff, Gary M. Weiner, Esq., was appointed as the Chapter
                                                                       7 Trustee in this case and he continues to serve in that capacity.


                                                             3.        The matters set forth herein constitute core proceedings, pursuant to 28 U.S.C. § 157 (b)
                                                                       (2) (A).


                                                             4.        On Schedule A, the Debtor lists her one-half interest in certain real property located at 15
                                                                       Grant Street, Westfield, MA 01085 (the “Property”). The Debtor lists the fair market
                                                                       value of the Property on her Schedule A as $185,000.00 based upon a market analysis,
                                                                       which was provided to the Trustee.
